Exhibit 99.3 Consent Solicitation Statement November 7, 2012 MBIA Inc. Solicitation of Consents Relating to the Indentures Governing its 6.40% Senior Notes due 2022/ 7.00% Debentures due 2025/ 7.15% Debentures due 2027/ 6.625% Debentures due 2028and /5.70% Senior Notes due 2034 THE CONSENT SOLICITATION (AS DEFINED BELOW) WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON NOVEMBER 21, 2012 (SUCH DATE AND TIME, THE “EXPIRATION TIME”).HOLDERS MUST VALIDLY DELIVER CONSENTS (AS DEFINED BELOW) AT OR BEFORE THE EXPIRATION TIME IN ORDER TO BE ELIGIBLE TO RECEIVE THE CONSENT FEE (AS DEFINED BELOW).CONSENTS MAY BE REVOKED AT ANY TIME AT OR BEFORE THE EXPIRATION TIME.MBIA INC. INTENDS TO EXECUTE THE SUPPLEMENTAL INDENTURES (AS DEFINED BELOW) PROMPTLY FOLLOWING RECEIPT OF THE REQUISITE CONSENTS (AS DEFINED BELOW) AND SATISFACTION OF OTHER CONDITIONS AS SET FORTH HEREIN.THE DATE ON WHICH THE SUPPLEMENTAL INDENTURES ARE EXECUTED IS REFERRED TO AS THE “EFFECTIVE DATE.”THE PROPOSED AMENDMENTS (AS DEFINED BELOW) WILL BECOME OPERATIVE AND THE CONSENT AND SOLICITING DEALER FEES WILL BECOME PAYABLE ONLY UPON THE SATISFACTION OF ALL CONDITIONS TO THE CONSENT SOLICITATION. MBIA Inc. (the “Company,” “our,” “we” or “us”), is proposing to amend its 1990 Indenture and 2004 Indenture (each as defined herein).Specifically, the Company proposes to substitute one of its subsidiaries, National Public Finance Guarantee Corporation (“National”), for another subsidiary, MBIA Insurance Corporation (“MBIA Corp.”), in the definition of “Restricted Subsidiary” in the 1990 Indenture and “Principal Subsidiaries” in the 2004 Indenture (the “Proposed Amendments”).In connection with the Proposed Amendments described above and herein, the Company is furnishing this Consent Solicitation Statement (as it may be amended or supplemented from time to time, the “Statement”). MBIA Corp. facesa number of significantrisks and contingencies, which could, if realized,result in MBIA Corp. being placed into a rehabilitation or liquidation proceeding by the New York State Department of Financial Services.The Proposed Amendments will, by substituting National for MBIA Corp. in the definition of Principal/Restricted Subsidiary (as defined below), eliminate the risk that such a proceedinginvolving MBIA Corp. would cause an Event of Default under the Indentures (as defined below, with such an Event of Default referred to herein as a "Subsidiary Insolvency Default").If there is an Event of Default under the Indentures and the Notes (as defined below) are accelerated, we believe the Company would have insufficient liquidity and capital market access to pay the obligations under the Notes.We believe that, under such circumstances, the Company would likely immediately pursue other alternatives, including negotiations with the Company’s key stakeholders to pursue a restructuring, which we believe will be difficult to achieve, or protection under applicable insolvency laws (a "Company Bankruptcy").We further believe that a Company Bankruptcy would be highly destructive of the value of the assets available to satisfy the Notes, and would impose other costs and risks on the Holders (as defined below) of the Notes.Therefore, by substituting National for MBIA Corp. in the Indentures and removing the direct link between a rehabilitation or liquidation proceeding of MBIA Corp. and a Company Bankruptcy, we believe the Proposed Amendments will improve MBIA Inc.’s ability to satisfy its obligations under the Notes and all other obligations as they come due in the event of an MBIA Corp. rehabilitation or liquidation proceeding.For a further discussion and a description of certain other considerations applicable to Holders, see the sections entitled “Questions and Answers About the Proposed Amendments,” “Summary” and “Background and Certain Significant Considerations." The Company is furnishing the Statement and the accompanying form of consent (the “Consent Form” and, together with the Statement and other documents related to the Consent Solicitation, as defined below, the “Consent Documents”) to the holders of record (each, a “Holder” and, collectively, the “Holders”) at 5:00 P.M., New York City time, on November 6, 2012 (the “Record Date”) of each series of its outstanding securities set forth below (collectively, the “Notes”), as such Holders are reflected in the records of the Trustee under each of the Indentures (collectively, the “Trustee”).By this Statement, the Company is soliciting (the “Consent Solicitation”) consents by Holders (the “Consents”) to the amendment of certain provisions of the Indenture, dated as of August 1, 1990 (as amended and supplemented, the “1990 Indenture”) and the Senior Indenture, dated as of November 24, 2004 (as amended and supplemented, the “2004 Indenture,” and together with the 1990 Indenture, the “Indentures”), pursuant to which the Notes were issued. All capitalized terms used herein but not defined in this Statement have the meaning ascribed to them in the 1990 Indenture or the 2004 Indenture, as applicable. Outstanding Principal Amount Description of Securities CUSIP Number Indenture Consent Fee per $1,000 in Principal Amount of Notes $ 6.40% Senior Notes due 2022 55262CAH3 $
